Citation Nr: 0110283	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities claimed as result of prisoner of war 
(POW) experiences.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from December 1941 to 
September 1945.  He was a prisoner of war (POW) of the German 
Government from March 1944 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the RO, in which 
it was determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for peripheral neuropathy based on POW status.

The Board acknowledges that a November 1988 rating decision 
denied service connection for peripheral neuropathy, and the 
veteran did not appeal that denial.  Hence, the November 1988 
denial is final, and only subject to reopening on the basis 
of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3,156, 20.302, 20.1103 
(2000).  The Board notes, however, that only after a 
subsequent change in governing criteria was peripheral 
neuropathy added to the list of diseases that are subject to 
presumptive service connection for former POWs; this change 
is now codified at 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.309(c).  The change in governing criteria constituted a 
liberalization of requirements for entitlement to the benefit 
sought on appeal.  Thus, the veteran's current application 
seeking entitlement to service connection for peripheral 
neuropathy, claimed as a result of his POW experiences, and 
received since the change in governing criteria, constitutes 
a claim separate and distinct from the claim previously and 
finally denied prior to the liberalizing law and regulation.  
See Spencer v. Brown, 4 Vet. App. 283 (1993).  Accordingly, 
the issue has been reframed as it is stated on the title page 
of this decision.


REMAND

The veteran claims that service connection for peripheral 
neuropathy should be granted on a presumptive basis due to 
the hardships of his 14-month POW experience during World War 
II.  He states that POW's were ill-clothed and ill-fed; that 
they received limited medical attention; and that they were 
exposed to harsh wind and severe cold.

A review of the record discloses that no neurological 
deficits were noted when the veteran was examined in 
September 1945 for service separation.  In 1981, he was found 
to have Hashimoto's disease, a condition producing 
hypothyroidism.  

A VA neurological examination was conducted at a clinic in 
February 1985.  It was noted that the veteran carried a 
diagnosis of Hashimoto's disease and was on thyroid 
replacement hormone.  It was reported that he had experienced 
weakness of the proximal leg muscles several months before.  
He also complained of burning in the feet.  He denied any 
numbness of the hands.  Findings on clinical inspection were 
recorded.  The impression was that the veteran had evidence 
of proximal muscle weakness related to his thyroid condition.  
He also had mild peripheral neuropathy, which might be due to 
a thyroid problem or to Hashimoto's disease itself.

On examination at a VA neurology clinic in September 1988, 
the veteran related that he had experienced symptoms of 
tingling and numbness in all four extremities since his 
return from service when he had been a POW.  History 
indicated that sensory changes affecting the all four 
extremities had been present since service; he subsequently 
developed Hashimoto's disease and manifested more proximal 
muscle weakness with difficulty in ambulation.  There had 
been no significant change in his symptoms of tingling and 
numbness.  It was indicated that electrodiagnostic testing 
had been compatible with a diagnosis of peripheral 
neuropathy, as well as some degree of proximal myopathy.  
Findings on clinical inspection were recorded.  The 
impression was that the veteran showed evidence of mild 
peripheral neuropathy, some of which was old and related to 
his POW status; further, that myopathy seemed to be more 
recent and related to thyroid disease.  Subsequent medical 
records reflect that the veteran continues to have 
manifestations of peripheral neuropathy.

While the laws and regulations governing claims for service 
connection for certain conditions based on POW status create 
a presumption in favor of service connection, that 
presumption is rebuttable.  See 38 U.S.C.A. §§ 1112, 1113 and 
38 C.F.R. § 3.309(c).  In this case, the record on appeal 
contains equivocal medical evidence as to whether the 
veteran's peripheral neuropathy is attributable to his POW 
experiences, or whether it is attributable to intercurrent, 
post-service Hashimoto's disease.  Remand is required, in 
part, to have the veteran undergo medical examination to 
obtain a medical opinion as to whether there is at least as 
likely as not a relationship between veteran's peripheral 
neuropathy and his POW status.  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further medical 
examination, the RO should obtain and associate with the 
record all outstanding pertinent records, particularly to 
include records from any VA facilities.  The record in this 
case reflects that the veteran has received medical treatment 
or undergone examination at VA medical facilities in 
Pittsburgh, and Butler, Pennsylvania.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain all other pertinent 
medical records from any other source(s) or facility(ies) 
identified by the veteran.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which, among other things, eliminates the well-grounded claim 
requirement and redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board points out development requested above is 
consistent with the duties imposed by the Veterans Claims 
Assistance Act of 2000.  In addition to the requested 
development, however, the RO should also determine whether 
any other development and/or notification action is warranted 
under the Act while the matter is in remand status.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records, to specifically include 
any outstanding records from VA medical 
facilities in Butler, and Pittsburgh, 
Pennsylvania.  The RO should also obtain 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After all available records received 
pursuant to the above-requested 
development are associated with the 
veterans claims file, the veteran should 
be afforded a VA neurological examination 
to determine the nature and etiology of 
any current peripheral neuropathy.  The 
entire claims file, to a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated special studies should be 
performed and all clinical findings 
should be reported in detail.  

After examination of the veteran, review 
of his documented medical history and 
contentions, and consideration of sound 
medical principles, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current peripheral neuropathy is related 
to his POW experience during service.  
All examination findings, along with the 
complete rationale for the opinion 
expressed, should be set forth in a 
typewritten report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.


5.  After completion of the foregoing 
requested development, and after 
completion of any other indicated 
development, the RO should consider the 
veteran's claim for service connection 
for peripheral neuropathy, claimed as a 
result of POW experiences, in light of 
all pertinent evidence and legal 
authority.  pulmonary/respiratory 
disability on the merits, and the claim 
for an increased rating for schizophrenic 
reaction, in light of all pertinent 
evidence of record and legal authority.  

6.  If the benefit sought on appeal is 
not granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and afforded a reasonable 
time to reply thereto before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




